DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities:  

Claim 4 line 3 states “opposite site” however it appears it should be “opposite side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 13 recites the limitation "the first shelving" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the second shelving" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapierre (EP 3387896).

Regarding claims 1, 4-5, 14-15, Lapierre discloses a device for growing mushrooms, comprising: - a shelving (102, 106), - arranged for supporting beds for holding casing soil and compost on a pulling net, - said beds (104b) for holding casing soil and compost on a pulling net, wherein the beds (104b) are - placed at a mutual distance above each other (Fig. 1); and - mutually movable (Figs. 4, 5), between at least: - a first position,(Fig. 2) wherein a second bed 

Regarding claim 2, Lapierre discloses wherein at least one spring (108) is mounted between the bed (104b) and a frame (106) of the shelving (102, 106), wherein the spring (108) is in a more tensioned state (Fig. 3, fully extended) when the bed (104b) is in the second position (Fig. 3) than when the bed (104b) is in the first position (Fig. 2).

Regarding claim 9, Lapierre discloses wherein the device comprises a mechanic coupling between at least two beds (104a), for moving the beds from the first position (Fig. 2) to the second position (Fig. 3) simultaneously, in particular the mechanical coupling is coupled to at least two beds that are not adjacent in a vertical direction.

Regarding claim 10, Lapierre discloses wherein there is at least one pair of beds (104b) at the same height supported by the shelving (102, 106), which beds (104b) extend parallel to each 

Regarding claim 11, Lapierre discloses wherein the shelving (102, 106) comprises at least one portal, the portal comprising at least two essentially vertical stands (left side 102, right side 102, elements 102 are on either side of the structure), connected by at least one beam (the horizontal overhead beam connected to elements 102) that extends from a first stand (left side) to the second stand (right side), wherein at least two beds (104b) are movably supported by the at least one beam (the horizontal overhead beam connected to elements 102).

Regarding claim 12, Lapierre discloses provided with a height-adjustable conveyor belt (110), which extends in the longitudinal direction of the beds (104b), and is movable in height to positions which correspond to a lower end (bottom) of a bed (104b) situated in a second position (Fig. 4).

Regarding claim 13, Lapierre discloses comprising a support (the bottom surface of the bed elements) for the pulling net, wherein the support (the bottom surface of the bed elements) is placed or placeable between a bed (10b) in the first shelving and a bed in the second shelving.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lapierre (EP 3387896).

Regarding claims 3, Lapierre discloses the invention substantially as set forth above for claim 2, but does not expressly disclose the use of a leaf spring.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to substitute the spring actuator with a leaf spring to provide rotation of the beds, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RODZIWICZ/Examiner, Art Unit 3642                 

/MONICA L BARLOW/Primary Examiner, Art Unit 3644